Exhibit 10.2(c)
June 9, 2009
Winton Capital Management
la. St. Mary Abbot’s Place
Kensington, London W86LS,
U.K.
Attention: Mr. Martin Hunt

      Re:   Management Agreement Renewals

Dear Mr. Hunt:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Diversified Futures Fund L.P.     •   Citigroup Orion Futures
Fund L.P.     •   CMF Winton Feeder I LP     •   CMF Winton Master Fund L.P.    
•   Citigroup Diversified Futures Fund L.P.     •   CMF Institutional Futures
Portfolio LP     •   Citigroup Abingdon Futures Fund L.P.     •   Citigroup
Global Futures Fund Ltd.     •   Citigroup Orion Futures Fund (Cayman) Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

            Very truly yours,

CITIGROUP MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer & Director     

          WINTON CAPITAL MANAGEMENT    
 
       
By:
Print Name:
  /s/ Martin Hunt
 
MARTIN HUNT    
JM/sr
  DIRECTOR    
 
  WINTON CAPITAL MANAGEMENT    

 